     Case 2:18-cv-02344-JAM-AC Document 36 Filed 09/18/19 Page 1 of 11



1 LOCKRIDGE GRINDAL NAUEN P.L.L.P.
  REBECCA A. PETERSON (241858)
2 100 Washington Avenue South, Suite 2200
  Minneapolis, MN 55401
3 Telephone: (612) 339-6900
  Facsimile: (612) 339-0981
4 E-mail: rapeterson@locklaw.com
5 Attorneys for Plaintiff
6 [Additional Counsel on Signature Page]
7
8                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF CALIFORNIA
9
      RICHARD DAVID CLASSICK, JR.           Case No. 2:18-cv-02344-JAM-AC
10    Individually and on Behalf of All
      Others Similarly Situated,            CLASS ACTION
11
                              Plaintiff,
12          v.                              STATUS REPORT
                                            & RULE 26(f) REPORT
13    SCHELL & KAMPETER, INC. d/b/a
      DIAMOND PET FOODS, and
14    DIAMOND PET FOODS INC.,
15                            Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
                            STATUS REPORT & 26(f) REPORT
     Case 2:18-cv-02344-JAM-AC Document 36 Filed 09/18/19 Page 2 of 11



 1         Plaintiff Richard David E. Classick and Defendant Schell & Kampeter, Inc.
 2 d/b/a Diamond Pet Foods1 jointly submit this Updated Joint Status Report and 26(f)
 3 Report pursuant to the Order Requiring Joint Status Report entered on August 28,
 4 2018 (Dkt. 3) and the Stipulation and Order to File Third Amended Complaint and
 5 Set Motion to Dismiss Briefing Schedule (Dkt. 26). Defendant filed an answer to
 6 the Third Amended Class Action Complaint (“TAC”) on August 30, 2019 (Dkt. 35).
 7 The parties completed the conference required by Rule 26(f) of the Federal Rules of
 8 Civil Procedure on September 4, 2019.
 9         A.    The Nature of the Case.
10         Plaintiff Richard David Classick, Jr. (“Plaintiff”) brings this putative class
11 action against Defendant SCHELL & KAMPETER, INC. d/b/a DIAMOND PET
12 FOODS (also improperly named as Diamond Pet Foods Inc.) (“Defendant”)
13 (collectively “Parties”) based on damages they allegedly sustained due to the
14 purchase of the contaminated dog foods allegedly containing undisclosed levels of
15 heavy metals, BPA, pesticides and/or acrylamides. In his Third Amended
16 Complaint, Plaintiff brings five causes of action against Defendant: (1) negligent
17 misrepresentation; (2) violations of the California Consumer Legal Remedies Act;
18 (3) violations of the California False Advertising Law; (4) violations of the
19 California Unfair Competition Law; and (5) breach of express warranty.
20         Defendant denies Plaintiff's claims. Following this Court’s March 21, 2019
21 and August 2, 2019 orders on Defendant's motions to dismiss: (1) the Court
22 determined that Plaintiff's allegations sufficiently complied with the pleading
23 standards of Rule 9(b); (2) the alleged misrepresentations from the packaging "go
24 beyond mere puffery, into assertions of fact"; (3) the Court denied Defendant's
25 motion to dismiss Plaintiffs’ fraud and consumer-protection claims with respect to
26
   1
     Schell & Kampeter, Inc. d/b/a Diamond Pet Foods was also improperly named as
27 Diamond Pet Foods Inc.
28
                                        -1-
                         STATUS REPORT & 26(f) REPORT
     Case 2:18-cv-02344-JAM-AC Document 36 Filed 09/18/19 Page 3 of 11



 1 alleged omissions, finding that "Plaintiffs adequately allege, and Diamond does not
 2 seem to refute, that the presence of the alleged contaminants in the products would
 3 be material"; (4) the Court was not persuaded that the economic loss rule required
 4 Plaintiffs’ negligent misrepresentation be dismissed; (5) the Court denied
 5 Defendant's motion to dismiss as to Plaintiffs’ First, Second, Third, Fourth, and Fifth
 6 Causes of Action with respect to alleged omissions or affirmative misstatements
 7 appearing on the products’ packaging or websites of purchase; (6) Plaintiff’s First,
 8 Second, Third, Fourth and Fifth causes of action with respect to alleged affirmative
 9 misstatements other than those appearing on the products’ packaging or websites of
10 purchase were dismissed; (7) Plaintiff’s Sixth cause of action for breach of implied
11 warranty was dismissed; (8) Plaintiff’s claims for equitable remedies which Plaintiff
12 sought under the CLRA, FAL, UCL, and as a general demand in the prayer for relief
13 were dismissed; and (9) the Court advised that “given Diamond’s compelling
14 arguments, Plaintiffs may wish to reconsider nationwide class claims.” ECF 23 at
15 8:27-28.
16         B.    Progress in the Service of Process.
17         Plaintiff has served Defendant.
18         C.    Possible Joinder of Additional Parties.
19         None at this time.
20         D.    Any Expected or Desired Amendment of Pleadings.
21         None at this time.
22         E.    Jurisdiction and Venue.
23         The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d) of
24 the Class Action Fairness Act. Defendant's position is that the Court lacks personal
25 jurisdiction for purposes of out- of-state claims against Defendant.
26
27
28
                                      -2-
                           STATUS REPORT & 26(f) REPORT
     Case 2:18-cv-02344-JAM-AC Document 36 Filed 09/18/19 Page 4 of 11


           F.    Anticipated Motions and the Scheduling of Motions.
 1
           The parties anticipate filing class certification related briefing, dispositive
 2
     motions, including motions for summary judgment, and Daubert motions.
 3
           G.    Status of Discovery and Discovery Schedule.
 4
 5               1.     Initial Disclosures
           Pursuant to the parties’ conferrals on discovery, Plaintiff’s initial disclosures
 6
     were served on April 17, 2019 and Defendant's initial disclosures were served on
 7
     April 19, 2019.
 8
 9               2.     Exchange of Discovery and Deadlines
10         PLAINTIFF STATEMENT:
11         In order to facilitate the early exchange of discovery pursuant to Rule
12 26(d)(2), Plaintiff's First Request for Production of Documents to Defendant was
13 served on October 24, 2018, and Plaintiff's Second Request for Production of
14 Documents to Defendant was served on April 18, 2019. Plaintiff has since served a
15 Third Request for Production of Documents on September 16, 2019. Defendant’s
16 First Set of Requests for Production to Plaintiff was served on August 26, 2019.
17 Defendant's First Set of Special Interrogatories and Second Set of Requests for
18 Production to Plaintiff were served on September 4, 2019.
19      The Parties Rule 26(f) conference took place on September 4, 2019, wherein
20 Defendant requested an extension until October 18, 2019, to respond to Plaintiff's
21 requests First and Second Request for Production. Plaintiff agreed to Defendant's
22 request and Defendant reciprocated by extending the time for Plaintiff to respond to
23 their requests until October 18, 2019.
24         DEFENDANT’S STATEMENT:
25         Defendant propounded its First Set of Requests for Production to Plaintiff on
26 August 26, 2019 to facilitate, if needed, focused discussion during the Rule 26(f)
27 conference consistent with the underlying purpose of Rule 26(d)(2)’s relaxation of
28
                                       -3-
                            STATUS REPORT & 26(f) REPORT
     Case 2:18-cv-02344-JAM-AC Document 36 Filed 09/18/19 Page 5 of 11



 1 the discovery moratorium. See e.g. Comments to 2015 Amendment to Rule 26
 2 (“Discussion at the conference may produce changes in the requests. The
 3 opportunity for advance scrutiny of requests delivered before the Rule 26(f)
 4 conference should not affect a decision whether to allow additional time to
 5 respond.”) Those requests were deemed served on September 4, 2019. Plaintiff
 6 served its Third Request for Production of Documents on September 16, 2019.
 7 Defendant’s responses to Plaintiffs’ First and Second Request for Production of
 8 Documents are due on October 18, 2019.
 9               3.     ESI and Protective Orders
10         PLAINTIFF STATEMENT:
11         The deadline to amend the pleadings should be set at 45 days from the close
12 of fact discovery in order to provide Plaintiff the opportunity to file an amended
13 complaint conforming the pleadings to the evidence. The parties are currently in the
14 process of negotiating the terms and filing of proposed protective and ESI Orders.
15 Plaintiff's counsel sent Defendant’s counsel drafts of proposed Protective and ESI
16 Orders on April 18, 2019. Thereafter, Plaintiff's counsel made repeated efforts to
17 follow-up with Defendant’s counsel regarding the proposed orders and any potential
18 revisions, but did not hear from Defendant's counsel until the issue was raised again
19 during the meet and confer conference several months later. Defendant’s counsel
20 then requested more time to get back to Plaintiff's counsel with their position and
21 proposed revisions. As of the filing of this report, Defendant has yet to get back to
22 Plaintiff's counsel regarding approval or proposed revisions to the protective order.
23        Further, Defendant has rejected Plaintiff's attempts to collaborate on a
24 mutually agreeable proposed ESI order, and instead assert that they do not believe
25 an ESI Order is necessary at this time. Plaintiff disagrees with Defendant’s position,
26 and believes an ESI order (which is common practice) should be filed as soon as
27 possible in light anticipated large document productions in the near future and
28
                                          -4-
                          STATUS REPORT & 26(f) REPORT
     Case 2:18-cv-02344-JAM-AC Document 36 Filed 09/18/19 Page 6 of 11



 1 unnecessary issues and waste of time among the parties and Court that might arise
 2 without the filing of an ESI order. Plaintiff's counsel has explained to Defendant's
 3 counsel the importance of an ESI order, including, for example, that how documents
 4 are produced (such as the metadata provided), is critical to Plaintiff's counsel's ability
 5 to analyze the evidence and can impact whether documents can be properly uploaded
 6 and reviewed. If the parties are unable to reach a mutual agreement, Plaintiff will
 7 seek the Court’s intervention to enter such an order.
 8         DEFENDANT’S STATEMENT:
 9         The pleadings closed in this matter on August 30, 2019. The deadline to
10 amend the pleadings should be set at September 30, 2019. By agreement of Parties,
11 completion of the Rule 26(f) conference and commencement of written discovery
12 was set for September 4, 2019. Defendant is working with Plaintiff counsel on the
13 draft proposed protective order. On an ESI order, Plaintiff counsel is yet to provide
14 details of why an ESI Order is necessary, required, or helpful. Plaintiff’s California
15 counsel has been unable to provide examples of a single other class action they
16 handled in this District that they were involved in where an ESI order was entered
17 and was in any way helpful to the litigation. Indeed, in recent years, ESI orders have
18 become exceedingly rare in class actions in California. Defendant has advised
19 Plaintiff that it believes the parties can work cooperatively without an ESI Order at
20 this early stage and has offered to meet and confer and agree to an ESI Order should
21 one become necessary. Plaintiff declined Defendant’s offer.
22                4.    Amount of Discovery
23         PLAINTIFF STATEMENT:
24         Plaintiff requests, at this time, to be permitted to conduct eighteen (18)
25 depositions per side, fifty-two (52) written interrogatories, and twenty-five (25)
26 requests for admission under Rule 36 of the Federal Rules of Civil Procedure.
27
28
                                       -5-
                            STATUS REPORT & 26(f) REPORT
     Case 2:18-cv-02344-JAM-AC Document 36 Filed 09/18/19 Page 7 of 11



 1 Plaintiff also requests to meet and confer as to whether additional depositions and/or
 2 written discovery is required based on any evidence later produced.
 3         Previously, in the May 29, 2019 Updated Joint Status Report, the parties
 4 agreed that no changes to the limitations on discovery permitted under the federal
 5 rules were needed "[a]t this time." Since then, on August 2, 2019, the Court issued
 6 its order on Defendant's Motion to Dismiss the Second Amended Complaint,
 7 confirming the scope of this action. Now that this action has progressed past the
 8 pleading stage, and Plaintiff's counsel has had the opportunity to assess the
 9 complexity and needs of this litigation, Plaintiff's counsel believes additional
10 discovery is needed.      For instance, Defendant is a large corporation with five
11 manufacturing facilities across the United States, and undoubtedly numerous
12 employees and departments.         Additionally, sourcing, manufacturing, supplier
13 approval, testing, marketing, and consumer contact for such a large corporation
14 entails a certain level of complexity. Defendant's initial disclosures, alone, identify
15 five separate potential Defendant deponents who possess discoverable information
16 regarding manufacturing and testing of the products at issue, ingredient suppliers
17 and ingredients used in the products at issue, product and ingredient testing, quality
18 control procedures, testing protocols for ingredients and finished products, food
19 safety of the products at issue and ingredients used in the products at issue, and
20 marketing and promotional issues. Defendant's initial disclosures also identify
21 fourteen different categories of documents relevant to this litigation. This does not
22 take into account additional employees with highly relevant information that
23 Plaintiff's counsel will identify during the review of discovery, or additional
24 categories of information Plaintiff seeks.
25         DEFENDANT'S STATEMENT:
26         Parties reached express agreement in May of this year, following the exchange
27 of initial disclosures, that at this time there should be no changes to the limitations
28
                                      -6-
                           STATUS REPORT & 26(f) REPORT
     Case 2:18-cv-02344-JAM-AC Document 36 Filed 09/18/19 Page 8 of 11



 1 on discovery permitted under the federal rules. This was memorialized in the May
 2 29, 2019 Updated Joint Status Report (ECF 28) stating that “at this time, the parties
 3 do not believe that this litigation currently merits any changes in the limitations on
 4 discovery imposed under the Federal Rules of Civil Procedure.” The only change
 5 this litigation has seen since that agreement is that the claims and case have
 6 narrowed. See ECF 32 (dismissing claims for equitable relief which Plaintiff sought
 7 under the CLRA, FAL, UCL, and as a general demand in the prayer for relief).
 8 Indeed, Plaintiff counsel has been unable to articulate any specific reason for their
 9 sudden change in position and request to dramatically expand discovery.
10         Defendant does not believe a change regarding the limitations on discovery
11 imposed under the Federal Rules of Civil Procedure is necessary. If the need arises,
12 Defendant agrees to meet and confer regarding any necessary alterations.
13         H.     Case Schedule
14
           As reported in the parties’ May 29, 2019 Updated Joint Status Report (ECF
15
     28), the parties propose that expert disclosures and discovery be tied to briefing on
16
     class certification. To ensure sufficient time for expert disclosure and discovery to
17
     occur, the parties propose the following schedule for class certification briefing:
18
19                         Event                           Proposed Deadline
20       Deadline to file Motion for Class           July 17, 2020
         Certification and serve Plaintiff's
21       expert disclosures and reports
22        Fact discovery cut-off                     August 17, 2020
23       Deadline for Plaintiff to produce           September 1, 2020
         experts for deposition
24
         Deadline to amend pleadings                 Plaintiff proposes October 1,
25                                                   2020
26                                                   Defendant proposes
                                                     September 30, 2019
27
28
                                       -7-
                            STATUS REPORT & 26(f) REPORT
     Case 2:18-cv-02344-JAM-AC Document 36 Filed 09/18/19 Page 9 of 11


         Deadline to file opposition to Motion for October 6, 2020
 1       Class Certification and serve Defendant's
         expert disclosures and reports
 2
         Deadline for Defendant to produce          November 3, 2020
 3       experts for deposition
 4       Deadline to file reply regarding Motion    November 24, 2020
         for Class Certification
 5       Class Certification Hearing                December 15, 2020
 6
 7         I.      Future proceedings, including setting appropriate cut-off dates for
                   discovery, law and motion, and the scheduling of pretrial and trial.
 8         Within 14 days of this Court's ruling on Plaintiff’s motion for class
 9 certification, the parties will agree upon a schedule for future proceedings and will
10 submit a further updated Joint Status Report.
11         J.      Whether a settlement conference should be scheduled.
12         The parties agree that a settlement conference is premature at this juncture.
13         K.      Any other matters that may add to the just and expeditious
14                 disposition of this matter.
           None.
15
16                                        LOCKRIDGE GRINDAL NAUEN P.L.L.P.
      Dated: September 18, 2019
17                                        Robert K. Shelquist
                                          Rebecca A. Peterson (241858)
18
19                                        By: s/ Rebecca A. Peterson
                                          Rebecca A. Peterson, #392663
20                                        100 South Washington Ave., Suite 2200
                                          Minneapolis, MN 55401
21                                        Telephone: 612-339-6900
                                          Facsimile: 612-339-0981
22                                        E-mail: rkshelquist@locklaw.com
                                          rapeterson@locklaw.com
23                                    LITE DEPALMA GREENBERG, LLC
24                                    Joseph DePalma
                                      Steven J. Greenfogel
25                                    Susana Cruz-Hodge
                                      570 Broad Street, Suite 1201
26                                    Newark, NJ 07102
                                      Telephone: (973) 623-3000
27                                    E-mail: jdepalma@litedepalma.com
                                      sgreenfogel@litedepalma.com
28                                    scruzhodge@litedepalma.com
                                         -8-
                            STATUS REPORT & 26(f) REPORT
     Case 2:18-cv-02344-JAM-AC Document 36 Filed 09/18/19 Page 10 of 11



1                                      GUSTAFSON GLUEK PLLC
                                       Daniel E. Gustafson,
2                                      Karla M. Gluek
                                       Raina C. Borrelli
3                                      Canadian Pacific Plaza
                                       120 South 6th Street, Suite 2600
4                                      Minneapolis, MN 55402
                                       Telephone: (612) 333-8844
5                                      Facsimile: (612) 339-6622
                                       E-mail: dgustafson@gustafsongluek.com
6                                      kgluek@gustafsongluek.com
                                       rborrelli@gustafsongluek.com
7
8                                      ROBBINS ARROYO LLP
                                       Kevin A. Seely
9                                      Steven M. McKany
                                       600 B Street, Suite 1900
10                                     San Diego, CA 92101
                                       Telephone: (619) 525-3990
11                                     Facsimile: (619) 525-3991
                                       E-mail: kseely@robbinsarroyo.com
12                                     smckany@robbinsarroyo.com
13                                     CUNEO GILBERT & LADUCA, LLP
                                       Charles Laduca
14                                     Katherine Van Dyck
                                       4725 Wisconsin Avenue NW, Suite 200
15                                     Washington, DC 20016
                                       Telephone:(202) 789-3960
16                                     Facsimile: (202) 789-1813
                                       E-mail: charles@cuneolaw.com
17                                     kvandyck@cuneolaw.com
18                                     Attorneys for Plaintiff
19    Dated: September 18, 2019        SHOOK HARDY & BACON L.L.P.
                                       AMIR NASSIHI (SBN 235936)
20
                                       By: s/ Amir Nassihi
21                                     AMIR NASSIHI
22                                     One Montgomery, Suite 2600
                                       San Francisco, CA 94104
23                                     Telephone: 415.544.1900
                                       Facsimile: 415.391.0281
24                                     E-mail: anassihi@shb.com
25
26
27
28
                                     -9-
                          STATUS REPORT & 26(f) REPORT
     Case 2:18-cv-02344-JAM-AC Document 36 Filed 09/18/19 Page 11 of 11


                                       SHOOK HARDY & BACON L.L.P.
1                                      STEVEN D. SODEN (admitted pro hac vice)
                                       2555 Grand Boulevard
2                                      Kansas City, MO 64108
                                       Telephone: 816.474.6550
3                                      Facsimile: 816.421.5547
                                       E-mail: ssoden@shb.com
4
                                       Attorneys for Defendant SCHELL &
5                                      KAMPETER, INC. d/b/a DIAMOND PET
                                       FOODS (also improperly named as Diamond
6                                      Pet Foods Inc.)
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     - 10 -
                          STATUS REPORT & 26(f) REPORT
